Citation Nr: 1128424	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left shoulder sprain.

2.  Entitlement to an initial compensable rating for right shoulder sprain.

3.  Entitlement to an initial compensable rating for right hand sprain.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to April 1982, and from October 1986 to October 2005.

This matter came to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left shoulder sprain, right shoulder sprain, and right hand sprain, assigning separate noncompensable ratings.  This matter was remanded in January 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a statement received from the Veteran in June 2011, she reported that she had undergone physical therapy for the shoulders in late 2010 and 2011 with CORA Rehabilitation Clinic in Longwood, Florida.  She reported that her primary care physician, Dr. Khurshid Ahmen of Casselberry, Florida had referred her for physical therapy.  She also reported that Dr. Augustine Joseph, a neurologist in Orlando, Florida, had treated her right hand in the past year and on one other occasion she had undergone a nerve test.  She reported that such records may also be available through Dr. Ahmen.  

The records from CORA Rehabilitation Clinic and Dr. Joseph must be requested for association with the claims folder.  38 C.F.R. § 3.159(c)(1) (2010).  The Board notes that the Veteran's treatment records from Dr. Ahmen were requested by the RO in May 2008, and there was no response.  In light of this matter being remanded, another attempt should be made to obtain records from Dr. Ahmen.  See id.  

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining appropriate releases, request the entirety of the Veteran's treatment records from CORA Rehabilitation Clinic in Longwood, Florida; Dr. Augustine Joseph in Orlando, Florida; and, Dr. Khurshid Ahmen in Casselberry, Florida.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  After completion of the above, the RO should review the expanded record and readjudicate the claims for higher initial ratings.  If any of the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

